DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/307,560, filed on 10/28/16.

Claim Status
Claims 1-3 are pending. Claims 1-3 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 12/16/20 has been considered.  A signed copy is enclosed.

Specification
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are directed to a method for screening a drug for effectiveness in treating cervical cancer, comprising contacting an actinin-4 protein with a candidate compound and determining whether the candidate compound inhibits functions or activities of the actinin-4 protein. The cervical cancer can be HPV-16 or HPV-18 positive cervical cancer, and the actinin-4 can be human actinin-4.
The method of the claims is not adequately described. The claims do not set forth either a sufficient structure (i.e. steps) that correlates with the function (i.e. identifying a drug for effectiveness in treating cervical cancer), or a representative number of species for the method. The claims do not define the activities or functions that must be inhibited, the assays by which the inhibition of functions or activities are determined, the measurement of any correlation that would identify the candidate compound as inhibiting functions and/or activities of the actinin-4, or even whether inhibition would demonstrate effectiveness, or would be ruled out for effectiveness (see also rejection under 35 USC 112(b) below. 
Predicting whether or not an agent will be able to treat a particular disease is fraught with obstacles, even if the patient population has a well-understood disease. As taught by Ma (Modern Drug Discovery 2004, 7(6)), in vitro assays typically rely on simple interactions of chemicals with a drug target, but any results from in vitro screening often poorly correlate with in vivo results because the complicated physiological environment is absent in the in vitro system (see page 30, left column). In addition, predicting the success of a treatment for cancer presents challenges beyond initial screening, because success rates for identifying therapeutics that can treat cancer fall below the average for other diseases. 
The drug discovery and target-based screening arts are unpredictable. This is especially true in the field of cancer therapeutics. Cancers are complex tissues composed of many cell types. It is possible (and likely) that features of the host, such as the innate immune response to the malignancy, interactions of the malignant cells with the surrounding stroma, or stochastic factors that are not captured completely by any screening test, although they are important to drug success in vivo for treating cancer. Actinin-4 is a member of a diverse family of cytoskeleton proteins. It functions to cross link F-actin and anchor actin to a variety of intracellular structures. This means that the “activities” and “functions” of actinin-4 will likely involve interactions with other protein molecules. Shin et al (Advances and Applications in Bioinformatics and Chemistry 2020:13 11–25) teach that protein-protein interaction targeting drugs are difficult to identify because these interactions have very different physiochemical features from conventional drug targets (see e.g. abstract). Only a small number of inhibitors that target protein-protein interactions have made it to a stage of a clinical trial (see e.g. abstract). Shin concludes that protein-protein interactions as “challenging targets for drug discovery” (see e.g. page. 23, left column). Tay (“Promises and Challenges of Target-Based Drug Discovery,” Technology Networks Drug Discovery, published Dec. 16. 2021) teaches that target-based drug discovery has limitations including placing significance on overly simplified assays, which do not reflect the complexities found within the physiological environment of the intact organisms (see e.g. page 8). Further, diseases are often multifactorial and will be challenging to identify a single molecular target (see e.g. page 8). In cases where there could be adverse side effects, the therapeutic benefit of lowering just one out of many risk factors may not outweigh the negative impact (see e.g. page 8). 
It is particularly notable that the instant method includes two vague steps that do not define assays, thresholds, or even whether the inhibition indicates effectiveness, all of which introduce variability and lack of predictability. In particular, the lack of instructions for performing the assay or correlating the results with any given level of drug effectiveness seems to be direction for a practitioner to actually perform experimentation to determine what the claimed method is, without providing guidance about how this would be accomplished. This seems to be expression of merely a wish or plan for the invention, without actually possessing the invention itself. The claimed method does little more than name a genus of methods to “screen[] a drug for effectiveness in treating cervical cancer” with arbitrary steps that require the practitioner to perform an experimentation and optimization to practice any of the genus of methods that are encompassed.  The method also does not distinguish drugs that are effective for treating cervical cancer, or demonstrate correlation with treatment of any disease. There is no clear method with specific steps, thresholds or comparisons that would lead one of skill in the art to reasonably be able to practice the claimed method without need for further written description for each of the encompassed steps. 
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that the method screen a drug for effectiveness in treating cervical cancer, but there is no correlation step or identification of which characteristics would identify the drug as effective for treating cervical cancer. It is impossible to determine if inhibition of functions or activities correlates with effectiveness, or would rule out a drug as being ineffective. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sugiyama et al (US 2002/0177207 A1; filed 3/14/02; published 11/28/02).
The instant claims are directed to a method for screening a drug for effectiveness in treating cervical cancer, comprising contacting an actinin-4 protein with a candidate compound and determining whether the candidate compound inhibits functions or activities of the actinin-4 protein. The cervical cancer can be HPV-16 or HPV-18 positive cervical cancer, and the actinin-4 can be human actinin-4.
Sugiyama et al describe a method of modulating the Tsg101-containing interacting members to treat cancer (see entire document, e.g. paragraph [0238]). The cancer can be cervical cancer (see entire document, e.g. paragraph [0238]).  The Tsg101-interacting members include ACTN4, which is another name for actinin-4 (see entire document, e.g. paragraph [0009] and [0074], and claim 20). Screening methods are provided in Sugiyama for selecting modulators of a Tsg101-interacting protein (see e.g. paragraph [0014]). The test compounds may also be effective in modulating the cellar functions involving Tsg101-intearcting proteins and in preventing or ameliorating diseases or disorders (see e.g. paragraph [0014]). The test compounds may be screened in vitro binding assays to identify the compounds capable of binding to a Tsg101-interacting protein, for the purpose of dissociating or destabilizing a protein complex, the assay for which can include contacting the interacting members of a Tsg101 complex with each other in the presence of a test compounds and detecting interaction between the members (see e.g. paragraph [0015]). Because actinin-4 is listed as a Tsg101-interacting member, the method of Sugiyama reads on a method comprising testing compounds for inhibiting formation of protein complexes between actinin-4 and Tsg101. This would be inhibiting a “function” or “activity” of the actinin-4, which are otherwise not defined by the specification. The invention of Sugiyama provides for methods of modulating the Tsg101-containing protein complexes and/or interacting members to treat disease such as cervical cancer (see e.g. paragraph [0238]). The proteins are human proteins (see e.g. paragraph [0295] and [0302]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (US 2002/0177207 A1; filed 3/14/02; published 11/28/02) in view of Centers for Disease Control and Prevention (“CDC”) (Morbidity and Mortality Weekly Report; Vol. 60, No. 40, published Oct. 14, 2011, pp.1377-1412).
The instant claims are directed to a method for screening a drug for effectiveness in treating cervical cancer, comprising contacting an actinin-4 protein with a candidate compound and determining whether the candidate compound inhibits functions or activities of the actinin-4 protein. The cervical cancer can be HPV-16 or HPV-18 positive cervical cancer, and the actinin-4 can be human actinin-4.
Sugiyama et al describe a method of modulating the Tsg101-containing interacting members to treat cancer (see entire document, e.g. paragraph [0238]). The cancer can be cervical cancer (see entire document, e.g. paragraph [0238]).  The Tsg101-interacting members include ACTN4, which is another name for actinin-4 (see entire document, e.g. paragraph [0009] and [0074], and claim 20). Screening methods are provided in Sugiyama for selecting modulators of a Tsg101-interacting protein (see e.g. paragraph [0014]). The test compounds may also be effective in modulating the cellar functions involving Tsg101-intearcting proteins and in preventing or ameliorating diseases or disorders (see e.g. paragraph [0014]). The test compounds may be screened in vitro binding assays to identify the compounds capable of binding to a Tsg101-interacting protein, for the purpose of dissociating or destabilizing a protein complex, the assay for which can include contacting the interacting members of a Tsg101 complex with each other in the presence of a test compounds and detecting interaction between the members (see e.g. paragraph [0015]). Because actinin-4 is listed as a Tsg101-interacting member, the method of Sugiyama reads on a method comprising testing compounds for inhibiting formation of protein complexes between actinin-4 and Tsg101. This would be inhibiting a “function” or “activity” of the actinin-4, which are otherwise not defined by the specification. The invention of Sugiyama provides for methods of modulating the Tsg101-containing protein complexes and/or interacting members to treat disease such as cervical cancer (see e.g. paragraph [0238]). The proteins are human proteins (see e.g. paragraph [0295] and [0302]). 
Sugiyama does not specifically require the cervical cancer to be HPV-16 or HPV-18 positive. 
The CDC teaches that two oncogenic HPV strains cause approximately 70% of cervical cancers (see e.g. page 1382). Targeting these two strains of HPV has the potential to greatly reduce cervical cancer burden (see e.g. page 1382). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to attempt to find a drug that could treat cervical cancer that was HPV-16 or HPV-18 positive because these are the most common type of cervical cancers. Treating or eliminating these cancers would reduce burden for up to 70% of cervical cancer patients.  The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous method, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. The method of Sugiyama provides for screening Tsg101-interacting protein actinin-4 for inhibitors that would prevent protein complex formation in an effort to identify potential treatments for cancers such as cervical cancers. One of skill in the art would be motivated to find a treatment that works for the largest number of patients so that the overall cancer burden would be reduced and patients would have greater quality of life. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        11/18/22